Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered; wherein:
claims 1, 3, 4, 9, 11, 12, 17, 19, and 20 have been amended; and 
claims 2, 6, 10, 14, and 18 have been canceled.

DETAILED ACTION
Claims 1, 3 – 5, 7 – 9, 11 – 13, 15 – 17, and 20 have been examined and are allowed (these claims are renumbered to 1 – 15.)

Response to Amendment
Claim objections for claims 1 – 20 are withdrawn in view of Applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Nicholas Russell (Reg. No. 68,922) on 05/04/2021, to put the claims in condition for allowance.
Amend claims 1, 3 – 5, 9, 11 – 13, 17, 19, and 20 as follow:

Claim 1 (currently amended)
A system for splicing and formatting code via machine learning, the system comprising:
a memory device storing computer-readable program code; and
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute the computer-readable program code to:
generate a repository of a plurality of historical analysis codes
cause a neural network system to generate a testing application network map comprising multiple degrees of connections between applications, analysis parameters  the applications, and historical analysis codes used to test each of the applications and the analysis parameters, based on the repository;
receive a request for a set of analysis codes for analyzing a first application from a computing device of a user;
determine a first set of analysis parameters associated with the first application;
determine [[the]] a first set of analysis codes for analyzing the first application through machine learning analysis of the repository to determine which of the plurality of historical analysis codes matches the determined first set of analysis parameters;
determine, based on the testing application network map, a second set of analysis parameters that is associated with the determined first set of analysis codes, wherein the determined second set of analysis parameters comprises analysis parameters that are indirectly affected by the determined first set of analysis codes for analyzing the first application;
determine a second set of analysis codes for analyzing the first application through the machine learning analysis of the repository to determine which of the plurality of historical analysis codes matches the determined second set of analysis parameters;
generate [[the]] a combined set of analysis codes for analyzing the first application by splicing together the determined first set of analysis codes and the determined second set of analysis codes, wherein at least one analysis code of the combined set of analysis codes for analyzing the first application is not in a format that is compatible with the first application;
combined set of analysis codes for analyzing the first application into the format that is compatible with the first application;
automatically execute the converted combined set of analysis codes for analyzing the first application on the first application within a testing environment; and
automatically cause a user interface of the computing device of the user to display results of the executed converted combined set of analysis codes for analyzing the first application on the first application within the testing environment.

Claim 3 (currently amended)
The system of claim 1, wherein determining the first set of analysis parameters associated with the first application comprises:
transmitting first application information to a machine learning system that is configured to receive parameter information as an input, match the parameter information to known analysis parameters based on the input and the repository, and provide the matched known analysis parameters as an output; and
receiving the output of the machine learning system, wherein the output comprises the first set of analysis parameters associated with the first application.

Claim 4 (currently amended)
The system of claim 1, wherein determining the first set of analysis parameters associated with the first application comprises:
prompting the user interface of the computing device of the user to display a request for the first set of analysis parameters associated with the first application; and
first set of analysis parameters associated with the first application.

Claim 5 (currently amended)
The system of claim 1, wherein determining which of the plurality of historical analysis codes matches the determined first set of analysis parameters comprises: 
determining multiple similar historical analysis codes that match at least one analysis parameter of the first set of analysis parameters;
ranking each of the multiple similar historical analysis codes based on (i) historical similarities with a current application, (ii) a degree of closeness or connectivity to the current application, (iii) an historical amount of errors previously identified in each of the multiple similar historical analysis codes, (iv) an amount of time since creation of each of the multiple similar historical analysis codes, and (v) an amount of time since a last update or revision to each of the multiple similar historical analysis codes; and
selecting a highest ranked analysis code of the multiple similar historical analysis codes to be included in the determined first set of analysis codes for analyzing the first application.

Claim 9 (currently amended)
A computer program product for splicing and formatting code via machine learning, the computer program product comprising at least one non-transitory computer  computer readable instructions comprising instructions for:
generating a repository of a plurality of historical analysis codes 
causing a neural network system to generate a testing application network map comprising multiple degrees of connections between applications, analysis parameters associated with the applications, and historical analysis codes used to test each of the applications and  the analysis parameters, based on the repository;
receiving a request for a set of analysis codes for analyzing a first application from a computing device of a user;
determining a first set of analysis parameters associated with the first application;
determining [[the]] a first set of analysis codes for analyzing the first application through machine learning analysis of the repository to determine which of the plurality of historical analysis codes matches the determined first set of analysis parameters;
determining, based on the testing application network map, a second set of analysis parameters that is associated with the determined first set of analysis codes, wherein the determined second set of analysis parameters comprises analysis parameters that are indirectly affected by the first set of analysis codes for analyzing the first application;
the machine learning analysis of the repository to determine which of the plurality of historical analysis codes matches the determined second set of analysis parameters;
generating [[the]] a combined set of analysis codes for analyzing the first application by splicing together the determined first set of analysis codes and the determined second set of analysis codes, wherein at least one analysis code of the combined set of analysis codes for analyzing the first application is not in a format that is compatible with the first application;
converting the combined set of analysis codes for analyzing the first application into the format that is compatible with the first application;
automatically executing the converted combined set of analysis codes for analyzing the first application on the first application within a testing environment; and
automatically causing a user interface of the computing device of the user to display results of the executed converted combined set of analysis codes for analyzing the first application on the first application within the testing environment.

Claim 11 (currently amended)
The computer program product of claim 9, wherein determining the first set of analysis parameters associated with the first application comprises:
transmitting first application information to a machine learning system that is configured to receive parameter information as an input, match the parameter 
receiving the output of the machine learning system, wherein the output comprises the first set of analysis parameters associated with the first application.

Claim 12 (currently amended)
The computer program product of claim 9, wherein determining the first set of analysis parameters associated with the first application comprises:
prompting the user interface of the computing device of the user to display a request for the first set of analysis parameters associated with the first application; and
receiving, from the computing device of the user, the first set of analysis parameters associated with the first application.

Claim 13 (currently amended)
The computer program product of claim 9, wherein determining which of the plurality of historical analysis codes matches the determined first set of analysis parameters comprises: 
determining multiple similar historical analysis codes that match at least one analysis parameter of the first set of analysis parameters;
ranking each of the multiple similar historical analysis codes based on (i) historical similarities with a current application, (ii) a degree of closeness or connectivity to the current application, (iii) an historical amount of errors previously identified in each historical analysis codes, (iv) an amount of time since creation of each of the multiple similar historical analysis codes, and (v) an amount of time since a last update or revision to each of the multiple similar historical analysis codes; and
selecting a highest ranked analysis code of the multiple similar historical analysis codes to be included in the first set of analysis codes for analyzing the first application.

Claim 17 (currently amended)
A computer implemented method for splicing and formatting code via machine learning, said computer implemented method comprising:

generating a repository of a plurality of historical analysis codes 
causing a neural network system to generate a testing application network map comprising multiple degrees of connections between applications, analysis parameters associated with the applications, and historical analysis codes used to test each of the applications and the analysis parameters, based on the repository;

determining a first set of analysis parameters associated with the first application;
determining [[the]] a first set of analysis codes for analyzing the first application through machine learning analysis of the repository to determine which of the plurality of historical analysis codes matches the determined first set of analysis parameters;
determining, based on the testing application network map, a second set of analysis parameters that is associated with the determined first set of analysis codes, wherein the determined second set of analysis parameters comprises analysis parameters that are indirectly affected by the first set of analysis codes for analyzing the first application;
determining a second set of analysis codes for analyzing the first application through the machine learning analysis of the repository to determine which of the plurality of historical analysis codes matches the determined second set of analysis parameters;
generating [[the]] a combined set of analysis codes for analyzing the first application by splicing together the determined first set of analysis codes and the determined second set of analysis codes, wherein at least one analysis code of the combined set of analysis codes for analyzing the first application is not in a format that is compatible with the first application;
converting the combined set of analysis codes for analyzing the first application into the format that is compatible with the first application;
 combined set of analysis codes for analyzing the first application on the first application within a testing environment; and
automatically causing a user interface of the computing device of the user to display results of the executed converted combined set of analysis codes for analyzing the first application on the first application within the testing environment.

Claim 19 (currently amended)
The computer implemented method of claim 17, wherein determining the first set of analysis parameters associated with the first application comprises:
transmitting first application information to a machine learning system that is configured to receive parameter information as an input, match the parameter information to known analysis parameters based on the input and the repository, and provide the matched known analysis parameters as an output; and
receiving the output of the machine learning system, wherein the output comprises the first set of analysis parameters associated with the first application.

Claim 20 (currently amended)
The computer implemented method of claim 17, wherein determining the first set of analysis parameters associated with the first application comprises:
prompting the user interface of the computing device of the user to display a request for the first set of analysis parameters associated with the first application; and
receiving, from the computing device of the user, the first set of analysis parameters associated with the first application.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior arts of the record do not disclose limitations “cause a neural network system to generate a testing application network map comprising multiple degrees of connections between applications, analysis parameters associated with the applications, and historical analysis codes used to test each of the applications and the analysis parameters, based on the repository”.
These limitations are not present in prior art of record and would not have been obvious; thus, they, in combination with other elements cited, present a subject matter that is novel.  As a result, claims 1 and its dependent claims 3 – 5, 7, and 8 are allowed.

Claim 9
Claim 9 recites limitations in the same manner as claim 1; therefore, claim 9 and its dependent claims 11 – 13, 15, and 16 are also allowed for the same reasons.

Claim 17
Claim 17 recites limitations in the same manner as claim 1; therefore, claim 17 and its dependent claims 19 and 20 are also allowed for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sridhar et al. (Pub. No. US 2020/0341888 A1): System and methods for software test automation platform including an artificial intelligence test analyzer.
ALBERTSON et al. (Pub. No. US 2020/0042434 A1): Techniques for analysis of verification parameters and reduction of training data.
Long Wen et al. (NPL; A New Convolutional Neural Network-Based Data-Driven Fault Diagnosis Method): A new convolutional neural network is proposed for fault diagnosis.
Meenakshi Vanmali et al. (NPL; Using a Neural Network in the Software Testing Process): A new concept of using an artificial neural network as an automated oracle for a tested software system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192